NO. 07-07-0272-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 19, 2007

                         ______________________________


          D’AMBRA STEEL SERVICES, INC., D’AMBRA CONSTRUCTION
           CORPORATION, MICHELLE D’AMBRA, INDIVIDUALLY, AND
             ANTHONY D’AMBRA, JR., INDIVIDUALLY, APPELLANTS

                                          V.

                      ALAMO IRON WORKS, INC., APPELLEE


                       _________________________________

             FROM THE 224TH DISTRICT COURT OF BEXAR COUNTY;

            NO. 2004-CI-03909; HONORABLE KAREN H. POZZA, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is the parties’ Agreed Motion to Dismiss Appeal by which

they represent they have reached an agreement to settle and compromise their differences

in the referenced appeal.
      Without passing on the merits of the case, pursuant to Rule 42.1(a) of the Texas

Rules of Appellate Procedure, we grant the motion. As requested by all parties, the appeal

is dismissed with prejudice and costs on appeal are taxed against Appellants, D’Ambra

Steel Services, Inc., D’Ambra Construction Corporation, Michelle D’Ambra, Individually,

and Anthony D’Ambra, Jr., Individually. Having dismissed the appeal at the request of the

parties, no motion for rehearing will be entertained and our mandate will issue forthwith.


                                                Patrick A. Pirtle
                                                    Justice




                                            2